DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/14/2022 has been entered.
 
Status of the Claims
The claims filed 06/14/2022 are under examination.
Claims 1, 5-10 and 23-27 are pending.
Claims 7-10 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/26/2020.
Claims 1, 5-6 and 23-27 are treated on the merits in this action.  
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.  Rejections not reiterated herein have been withdrawn.  

Amendment
	Claim 1 has been amended to include the limitations of a composite particle, consisting of anionic polymers, and a cationic polymer having a degree of cationization of 0.2 or more, the anionic polymers consist of hyaluronan, salt of hyaluronan, or a combination thereof, the cationic polymer is one of primary amine, secondary amine, and tertiary amine. 

Withdrawn Rejections
The rejection of claims 1, 5-6, and 23-26 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Berninger, US 20110014235 has been withdrawn.
The rejection of claims 1, 5-6, and 23-26 under 35 U.S.C. 103 as being unpatentable over Berninger, US 20110014235 has been withdrawn. Berninger does not teach a particle consisting of hyaluronan and a cationic polymer since Berninger teaches nanoparticles having an anionic polymer, a cationic polymer and an ionizable biologically active agent associated with the carrier.
The rejection of claims 1, 5-6 and 23-26 under 35 U.S.C. 103 as being unpatentable over Barreiro, US 20110256059 A1 has been withdrawn. Barreiro teaches nanoparticles comprising at least one anionic polymer, a cationic crosslinking agent and optionally a cationic polymer, wherein the nanoparticle is crosslinked by means of electrostatic type interactions (Barreiro, e.g., claim 1). 

Response to Arguments
	Applicant’s arguments with respect to claim(s) 1, 5-6 and 23-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6, and 24-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1. Claim 1 recites the cationic polymer is one of primary amine, secondary amine, and tertiary amine. Since primary amine, secondary amine, and tertiary amine are not understood as polymers, it is not entirely clear what this limitation was intended to mean. 
For the purposes of applying art this limitation is interpreted to mean the cationic polymer contains one of a primary amine, secondary amine, and tertiary amine. 
Claims 5-6, and 23-27
Clarification is required. 

2. Claim 1 recites a cationic polymer having a degree of cationization of 0.2 or more. The specification states the degree of cationization refers to a value that can be obtained by calculation in accordance with the following equation: (The number of cationic functional groups contained in a polymer) – (the number of cationic functional groups contained in the polymer) / The total amount of monomers constituting the polymer. See published application, 0081 and specification, 0045. This equation is unclear because it appears that the numerator will always be zero if the number of cationic functional groups in the polymer is subtracted from the number of cationic functional groups contained in the polymer. 
This definition renders claim 1 indefinite since it is not clear how one could obtain a degree of cationization of 0.2 or more using the disclosed equation. 
Clarification is required. 

Claims 24-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 24-25 recite, wherein a total content of the anionic polymers and the cationic polymer in the entire composite particle is 90% by mass or more (claim 24) or 99% by mass or more (claim 25). Since claim 1 includes the limitation that the composite particles consist of anionic polymer and cationic polymer, it is not clear how the total content of anionic polymer and cationic polymer in the composite can be anything less than 100%. The transitional phrase consisting of is interpreted to exclude any materials which are not expressly recited in the claim. Thus, claims 24 and 25 are indefinite.
Clarification is required. 
	 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5-6, and 23-27 are rejected under 35 U.S.C. 103 as being unpatentable over Kayitmazer, Soft Matter, 11, 2015 in view of Barreiro, US 20110256059 A1.
Kayitmazer teaches coacervates containing hyaluronic acid and chitosan (Kayitmazer, e.g., Abstract). The nanoparticles contain only hyaluronic acid and chitosan. Chitosan is a cationic polymer which contains secondary amines. 
Kayitmazer does not expressly teach the cationic polymer having a degree of cationization of 0.2 or more. Considering the indefiniteness rejection above, this limitation is interpreted to refer to the number of cationic functional groups per monomer. That is, a polymer having one primary, secondary, or tertiary amine per monomer would have a degree of cationization of one. 
Kayitmazer teaches chitosan having a degree of deacetylation ranging from 37% to 99% (Kayitmazer, e.g., pg. 8606, bridging paragraph). This means the chitosan is chitin which has 37% - 99% of the amine functional groups free for cationization. Each monomer contains one amine group, and each polymer has 37% to 99% of the possible amines available for cationization since they are deacetylated. Thus, Kayitmazer teaches chitosan having from about 0.4 to about 0.9 degree of cationization based the number of amines available for cationization. The range of from 0.4 to 0.9 is within the claimed range for the degree of cationization.
While Kayitmazer teaches coacervates having a size between 1.2 and 2.0 microns, Kayitmazer does not exemplify nanoparticles since coacervates are liquid droplets in an immiscible liquid phase. Nanoparticles are solid.
Barreiro teaches nanoparticles prepared from anionic polymers (Barreiro, e.g., title), which are like those of Kayitmazer in that the nanoparticles contain a polymer having a negative charge and a molecule with a positive charge which interact electrostatically to generate characteristic physical entities which are independent, i.e., nanoparticles (Barreiro, e.g., 0052). Nanoparticles may be formed from coacervation (Barreiro, e.g., 0020) and Barreiro exemplifies production methods similar to those of Kayitmazer. See Barreiro, e.g., 0113-0116. Nanoparticles have a size of less than 1 micron, e.g., in the range of from 50 to 800 nm (Barreiro, e.g., 0054). Applicable to claim 6: Barreiro teaches compositions comprising the nanoparticles for external application, e.g., on the skin (Barreiro, e.g., 0109). Barreiro teaches the nanoparticles may be lyophilized to remove solvent (Barreiro, e.g., 0123). Nanoparticles may be isolated from the formation medium using known techniques, e.g., centrifuging (Barreiro, e.g., 0171). 
	It would have been obvious before the effective filing date of the presently claimed invention to combine the teachings of Kayitmazer and Barreiro to arrive at a nanoparticle consisting of hyaluronic acid and a cationic polymer such as chitosan having a degree of deacetylation in the range of from about 0.4 to about 0.9 with a reasonable expectation of success. The skilled artisan would have been motivated to convert a coacervate consisting of hyaluronic acid and chitosan as understood from Kayitmazer into nanoparticles having a size in the range of from 50 nanometers to 800 nanometers since Barreiro teaches nanoparticles similar in composition useful for cosmetic compositions. The skilled artisan could have used techniques known from Barreiro, e.g., centrifuging and lyophilization to isolate nanoparticles from Kayitmazer’s coacervates.  The skilled artisan would have had a reasonable expectation of success since Kayitmazer suggests nanoparticles may be formed from the coacervates and teaches the coacervates may be centrifuged. 
 	Applicable to claim 5: Barreiro teaches cationic polymers include polyaminoacid such as polylysine, polyarginine, gelatin (Barreiro, e.g., 0090). This meets the limitation of peptide. Barreiro also notes concerns over toxicity with chitosan for certain nanoparticle applications (Barreiro, e.g., 0003). It would have been obvious before the effective filing date of the presently claimed invention to modify a nanoparticle as understood from the combined teachings of Kayitmazer and Barreiro by substituting polylysine for chitosan with a reasonable expectation of success. This modification may be viewed as the substitution of one known cationic polymer for another where each were known for forming an electrostatic complex and nanoparticle with hyaluronic acid. The skilled artisan may have been motivated to make this substitution to avoid any concerns over toxicity associated with chitosan as related in Barreiro. The skilled artisan would have had a reasonable expectation of success since Kayitmazer and Barreiro both teach nanoparticles formed by electrostatic interaction containing anionic polymers such as hyaluronic acid in combination with a cationic polymer. 
	Applicable to claims 5-6 and 23: Barreiro teaches cationic polymers including polylysine (Barreiro, e.g., 0090). Polylysine is a polyamino acid, i.e., a peptide. Alternatives include gelatin or collagen which may also be considered peptides. 
	Applicable to claims 24-25: Barreiro teaches nanoparticles may be lyophilized (Barreiro, e.g., 0123) which is a drying process (Barreiro, e.g., 0172), and which removes liquid from the nanoparticles. It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify isolated nanoparticles as suggested by the combined teachings of Kayitmazer and Barreiro by freeze drying to remove water using a lyophilization step with a reasonable expectation of success. This technique would have led the skilled artisan to dry particles in which the polymers make up to 100 percent of the total particle mass.
Applicable to claim 27: claim 27 recites product by process limitations wherein the composite particle is produced by separately preparing an aqueous solution containing only the anionic polymers and an aqueous solution containing only the cationic polymer, and these aqueous solutions are mixed with each other. Product by process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. See MPEP 2113, I. Here the process steps do not appear to imply any structure beyond that recited in claim 1. 
Accordingly, the subject matter of instant claims 1, 5-6, and 23-27 would have been obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary. 

Conclusion
No claim is allowed.
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Mao, US 20170042829 A1 teaches polyelectrolyte complex nanoparticles comprising polyanionic polymers including hyaluronic acid (Mao, e.g., 0017 and claim 7) and polycationic polymers including chitosan, polylysine, or cationic peptides (Mao, e.g., claim 7). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CRAIGO whose telephone number is (571)270-1347.  The examiner can normally be reached on Monday - Friday, 9am - 6pm, PDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM CRAIGO/Examiner, Art Unit 1615